DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 24-32 and 34-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal (US 2005/0025980 A1) in view of Buffat et al (US 5,889,608 A).
With regards to claims 24, 27, and 34, Agrawal discloses an electrochromic safety glazing comprising a first glass substrate S2 (first glazing sheet), an opposing substrate S1 (i.e., second glazing sheet forming a counter substrate), and a series of films forming an electrochromic device layer (i.e., electrochemical system which has optical-related and energy-related properties that are electrically controllable) located therebetween (Agrawal: Figs. 1a-4b; para. [0013]-[0015]). Agrawal further discloses a sealant adhesive layer (i.e., adhesive joint) in contact with the substrate that forms a “picture frame” along the boundaries of the substrate (i.e., the adhesive joint is in contact with the substrate over an entire circumference of the substrate) (Agrawal: para. [0015]). The electrochromic device layer comprises an ion-storage film (i.e., a first film) disposed over the substrate, and an electrochromic layer disposed over the ion-storage film (Agrawal: Fig. 3b). The Examiner notes that no particular order is specified, and that the films must merely be “over” each other.
However, Agrawal does not appear to disclose a substrate located between the electrochromic system and counter-substrate.
Buffat discloses an electrochromic glazing unit comprising an electrochromic film stack 26 (i.e., electrochemical system having an optical related property that is electrically controllable) formed on a glass sheet 22 (i.e., first substrate), a second glass sheet 21 (i.e., counter substrate), and third glazing panel 24 (Buffat: Figs. 1 and 5; col. 8, lines 3-14 and 25-43). More specifically, the first substrate is located between the electrochromic film stack 26 and a counter-substrate 21 (Buffat: Fig. 5). Buffat notes that this particular configuration is known in the art as a double glazing configuration. According to Buffat, double glazing configurations have superior performance in terms of optical properties, as it enables a greater difference in solar factor between the colored and decolored states of the electrochromic glazing unit, and furthermore, double glazings result in reduced cooling and illumination loads (Buffat: col. 1, line 65 through to column 2, line 13; col. 6, lines 6-16). Agrawal and Buffat are analogous art in that they are related to the same field of endeavor of electrochromic glazings. A person of ordinary skill in the art would have found it obvious to have adopted the glazing configuration of Buffat, thereby leading to a first substrate located between a counter-substrate and electrochromic system, in order to provide an improvement to the electrochromic properties of the glazing of Agrawal, while also reducing the cooling and illumination loads of the glazing of Agrawal (Buffat: col. 1, line 65 through to column 2, line 13; col. 6, lines 6-16). With particular regards to claims 27 and 34, the third glazing panel 24 (i.e., third glazing sheet) is depicted as being set back relative to the substrate over the entire circumference of the substrate, there being an internal space filled with an intermediate gas between the third glazing sheet and the substrate (Buffat: abstract; Fig. 5). Furthermore, a gap exists between the electrochemical system and the adhesive joint, such that the adhesive joint seals the internal space (Buffat: Fig. 5).
Buffat further depicts the incorporation of a seal 27 located between the glass sheet 22 (first substrate) and third glazing panel 24 (Buffat: Fig. 5; col. 8, lines 3-14). The seal 27 produces a seal between (i.e., is sealed to) the first substrate at a first end thereof and the third glazing sheet at an opposite second end thereof (Buffat: Fig. 5). The present specification defines the claimed spacer bar as a “strip”, and therefore, the seal 27 of Buffat meets the presently claimed spacer bar. The present specification furthermore has not defined the phrase “sealed to”, and it is therefore given its broadest reasonable interpretation in light of the present specification as “creating a seal therebetween”. This is commensurate with the drawings of the present specification, as the present specification depicts a spacer bar which does not itself contact either the first substrate or third glazing sheet, and instead includes additional structural elements therebetween. A person of ordinary skill in the art would have found it obvious to have incorporated the seal of Buffat in between the first substrate and third glazing sheet in order to provide protection to the elements of the assembly and provide a desiccant function (Buffat: col. 8, lines 3-14). Furthermore, since the sealant is within the interior of the glazing unit, the adhesive joint technically surrounds the spacer bar (see above discussion).
With regards to claim 25, Agrawal discloses that the substrates may be (but are not necessarily) toughened or tempered. Essentially, the disclosure of Agrawal contemplates embodiments both in which neither the substrate nor counter-substrate are toughened or tempered, and embodiments in which both the substrate and counter-substrate are toughened or tempered.
With regards to claim 26, the limitation “the substrate comprises a laser-cut edge” constitutes product-by-process language. Product claims are not limited to the material performance of the recited steps within such language, but rather, only the structures implied by the steps. In the present case, Agrawal discloses the substrates as being cut to size (i.e., having cut edges) (Agrawal: para. [0053]). It is not seen how laser cutting implies a structure that is non-obvious from what a person of ordinary skill would expect from alternative cutting operations known in the art.
With regards to claim 29, the substrate is attached to the counter substrate via the sealant adhesive layer (i.e., interlayer) (see above discussion).
With regards to claim 30, the electrochemical system comprises two opposing conductive busbars B1 and B2 applied as silver frits, the busbars serving as attachment points for terminals (i.e., the busbars constitute first and second electrode coatings), an electrochromic layer (i.e., first electrochemically active film), an electrolyte film, and an ion-exchange film (i.e., second electrochemically active film) (Agrawal: Figs. 3a-3b; para. [0015]) In the interest of compact prosecution, it is noted that, technically, the term “coating” constitutes product-by-process language. The term “coating” does not appear to be indicative of an unobvious structural feature with respect to the prior art.
With regards to claim 31, Agrawal depicts the electrochromic system as between the substrate and the counter-substrate (Agrawal: Figs. 3a-4b).
With regards to claim 32, Agrawal discloses a glass sheet thickness of, for example, 1/8 in. (i.e., 3.175 mm) (Agrawal: para. [0026]).
With regards to claim 35, the formation of the double glazing articulated above necessitates the inclusion of an additional substrate, the additional substrate having the electrochemical system disposed thereon (see above discussion). A person of ordinary skill would have found selection of the additional substrate obvious from the viewpoint of reducing the illumination and cooling loads of the glazing of Agrawal and Buffat (see above discussion).
With regards to claim 36, Buffat depicts the additional substrate (i.e., second substrate) as set back relative to the counter-substrate over the circumference of the second substrate (Buffat: Figs. 1 and 5). A person of ordinary skill in the art would have found this configuration obvious, as it is articulated by Buffat to result in the formation of a double glazing which has reduced cooling and illumination loads (Buffat: col. 1, line 65 through to column 2, line 13; col. 6, lines 6-16).
With regards to claim 37, the double glazing of Buffat has a four-panel configuration. Of the four panels, one may be considered a third glazing sheet, such that the third glazing sheet is located between the first substrate and counter substrate (Buffat: Figs. 1 and 4). A person of ordinary skill in the art would have found this configuration obvious, as it is articulated by Buffat to result in the formation of a double glazing which has reduced cooling and illumination loads (Buffat: col. 1, line 65 through to column 2, line 13; col. 6, lines 6-16). It is noted that the third glazing sheet need not necessarily be in contact with the electrochemical system, but rather, is merely a part of the overall laminate. Furthermore, the glazing unit defines an internal space filled with an intermediate gas, the internal space separating the substrate from the third glazing sheet (Buffat: abstract; Fig. 5).
With regards to claim 38, Buffat depicts the substrate as set back relative to the third glazing (Buffat: Figs. 1 and 5). A person of ordinary skill in the art would have found this configuration obvious, as it is articulated by Buffat to result in the formation of a double glazing which has reduced cooling and illumination loads (Buffat: col. 1, line 65 through to column 2, line 13; col. 6, lines 6-16).
With regards to claim 39, a person of ordinary skill would have found it obvious to have selected toughened or tempered glass for the third substrate, as Agrawal expressly discloses its glass sheets as formed from toughened or tempered glass (see above discussion).
With regards to claim 40, the film stack of Agrawal comprises a film having UV blocking properties (i.e., a low-E film) (Agrawal: para. [0023]). It is noted that since the film stack of Agrawal is within the glazing unit, it is technically disposed on each of the glass sheets, including the third glazing sheet.
With regards to claim 41, Agrawal discloses that the glass substrates may be selected from soda-lime glass (i.e., soda-lime silica glass) (Agrawal: para. [0062]).
With regards to claim 42, the substrate is attached to the counter substrate via the sealant adhesive layer around its periphery (i.e., the adhesive layer, or joint, is in contact with a portion of the circumference of the counter-substrate) (see above discussion). Furthermore, there exists an internal space between the third glazing sheet and the substrate, wherein the internal space is at least partially defined by the spacer bar, at least in that the spacer bar defines a region of thickness where the internal space is not present, and wherein the internal joint is sealed by the adhesive joint surrounding the spacer bar, a gap extending between the spacer bar and electrochemical system due to the presence of other layers, the other layers at least partially including a portion of the internal space filled with gas (see above discussion).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal and Buffat as applied to claim 24 above, and in further view of Hermanns (Laser cutting of glass).
With regards to claim 33, Agrawal and Buffat teach a glazing unit as applied to claim 24 above. However, Agrawal and Buffat do not disclose a four point bending strength value of greater than or equal to 75 MPa for the first glass sheet (i.e., glass substrate). 
Hermanns discloses a laser-cut borosilicate glass sheet which is not disclosed as having undergone additional post-processing (i.e., not thermally tempered or chemically tempered or toughened), the glass sheet having a four-point edge stress (i.e., flexural strength) which is clearly above 75 MPa (Hermanns: Abstract; page 222, Figure 4 and last paragraph). Agrawal, Buffat and Hermanns are analogous art because they are related to the same field of endeavor of glass sheets. One of ordinary skill would have found it obvious to have selected the glass sheet of Hermanns for the substrate material of Agrawal, in order to provide an increased strength to the glazing unit of Agrawal, due to the reduction of micro cracks associated with the laser-cutting process of Hermanns (Hermanns: Abstract; page 221, bulleted list below Figure 2).


Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues that Agrawal discloses an electrochromic stack including a plurality of layers between substrates S1 and S2. Applicant argues that Agrawal does not disclose or even remotely suggest a third substrate in addition to the substrates S1 and S2. Applicant argues that Agrawal fails to disclose the combination of a space bar and an adhesive joint, wherein the adhesive joint surrounds the space bar disposed between the substrate and third glazing sheet, a first end of the space bar sealed to the substrate and an opposite second end sealed to the third glazing sheet. These arguments are not found persuasive as Agrawal is not relied upon for these structural features, and Buffat is cited to remedy these deficiencies.
Applicant argues that Buffat does not disclose a space bar extending between and sealed to the substrate and the third glazing sheet at its opposite ends in Figure 5. These arguments are not found persuasive as they are not commensurate in scope with the present claims as read in light of the present specification. Buffat discloses a seal 27 located between the first substrate and third glazing sheet. The seal 27 is “sealed to” these layers at opposite ends, as it creates a seal at opposite ends which are proximate the first substrate and third glazing sheet. There is nothing in the claim stating that the spacer bar needs to be in direct contact with the first substrate and third glazing sheet. Rather, it need only produce a seal located in between the first substrate and third glazing sheet. This is commensurate with the present drawings, which do not depict a spacer bar in direct contact with the first substrate and third glazing sheet. The Examiner presumes Applicant is intending to claim a structure having a spacer bar in direct contact with the first substrate and third glazing sheet, but this is not clear as the phrase “sealed to” is inherently rather broad, the present specification provides no definition of “sealed to”, and the present drawings are not taken as strictly limiting.
Applicant argues that Buffat fails to disclose a gap between the electrochemical system and the adhesive joint that is in contact with the counter substrate and in contact with the third glazing sheet, the gap being a portion of an internal space filled with gas, the adhesive joint sealing the internal space. This argument is not found persuasive as the adhesive joint is in mechanical contact with the counter substrate and in direct physical contact with the third glazing sheet. The claim does not require the adhesive joint to be in direct physical contact with the counter substrate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783